Pending counsel’s compliance with the procedures of People v Saunders (52 AD2d 833), appeal unanimously held in abeyance from judgment rendered February 28, 1974, Supreme Court, New York County, convicting defendant on his plea of guilty of manslaughter in the first degree and sentencing him to an indeterminate period of imprisonment *518of 5 to 15 years. Motion by appellant’s assigned counsel to be relieved is denied with leave to renew after counsel has supplied a copy of his brief to the appellant and after the appellant has had sufficient opportunity to raise any points he chooses. The court rejects the notion that counsel’s failure to supply his client with a copy of the brief accompanied by advice that appellant pro se may raise any points he chooses is a mere technical defect. The procedures set forth by this court in People v Saunders (supra), are infused with constitutional imperatives. (Anders v California, 386 US 738, 744.) Without being critical, our examination of the record discloses that appellant may have an arguable point, his recital at plea having omitted mention of the intent required for the particular crime to which he pleaded. That question is left for later determination and the court invites the attention of counsel thereto in case they desire to apply for leave to file supplemental briefs. Concur—Kupferman, J. P., Lupiano, Birns and Nunez, JJ.